Title: Political, Miscellaneous, and Philosophical Pieces, 1779 [7 December 1779]
From: Franklin, Benjamin
To: 


Benjamin Vaughan began to collect Franklin’s published political writings shortly after American independence had been declared. With the help of Jonathan Williams, Jr., Joseph Priestley, and others of Franklin’s closest friends in London, the twenty-four-year-old Englishman hoped that within a few months he would bring out an edition that would remind the British of Franklin’s humanitarian and conciliatory efforts in the years leading up to open hostilities.
In December, 1776, his volume nearly finished, Vaughan learned that his author had landed on French soil and was setting out for Paris. Within days of Franklin’s arrival there, Vaughan appeared at his doorstep, informing him of the edition and asking him to review the finished sheets. Franklin, eager to see printed a number of his as yet unpublished pieces, endorsed the project and urged Vaughan to include a wide variety of additional material that he would supply. Vaughan returned to London to confer with the publisher, Joseph Johnson, about postponing and expanding the edition.
The young Englishman had personal as well as pragmatic reasons for wanting to accept Franklin’s proposal. The advantage of bringing out an edition that included new Franklin material was obvious. In addition, Vaughan sorely regretted the copious annotation with which he had burdened the political writings. If he were to recast the edition, he might also be able to convince Johnson to discard what was already typeset and start afresh. On January 27, 1777, he announced to Franklin his decision to expand the edition.
Over the next two years Vaughan gathered articles, essays, and letters from the author as well as from a number of his correspondents. In January, 1779, Johnson recommenced printing. He had never actually promised Vaughan that he would destroy the pages of political writings; he had merely reassured him that the offensive footnotes could be judiciously removed. The degree to which this was carried out is impossible to tell, but given the profusion of lengthy footnotes in the final edition, we suspect that the reduction was minimal.
Vaughan sent the first 320 pages to Passy on April 9, 1779. He continued to add material until July, and the volume was completed during the fall. Advance notices for Political, Miscellaneous, and Philosophical Pieces appeared in several London newspapers during the first week of December, but the first announcement of its publication came on December 7, 1779, in the London Gazetteer and New Daily Advertiser. An octavo volume in boards could be purchased from Johnson’s shop in St. Paul’s Churchyard for 6 s., and bound copies were available for 7 s. The work was also issued in quarto, for 10 s. 6 d., “to accomodate those who are possessed of the Author’s Philosophical Letters, &c.” Finally, for a fraction of the price, one could purchase “The Way to Wealth,” reissued by Johnson in broadside form especially for the occasion.
One of the earliest and most substantial reviews of Political, Miscellaneous, and Philosophical Pieces was published in the 1779 supplement to the Gentleman’s Magazine. Franklin’s character as a politician, it said, would now become as widely known as his exceptional work as a philosopher. But the greatest value of the edition lay in its message for posterity, who would find in it “the real motives which appear to have influenced the conduct of a man who has made so conspicuous a figure in the troubles that have involved his country in the greatest calamity.” The magazine reprinted in its entirety the “Plan of a Proposed Union of Several Colonies …” (V, 374–92), offering it again to the public in the hopes that it might serve as a basis for reconciliation. It also reprinted Franklin’s letter of November 28, 1768, to an unnamed correspondent (XV, 272–3).
Whatever the impact of Vaughan’s edition on the course of the conflict or on Franklin’s reputation, it played an important role in identifying and preserving Franklin’s writings. Vaughan established Franklin as the author of a number of anonymous pieces, among them the article signed “Arator” on which Vaughan lavished such extensive annotation. While the editor had gathered the majority of items from printed sources, one-fifth came from manuscripts, some of which have subsequently disappeared. Thus, the edition is now the sole source for the Albany Papers listed as item 12, the “Plan for two Western Colonies in America” (item 15), the fair copy of “Remarks on a Plan for Regulating Indian Affairs” (item 16), Governor Pownall’s undated letter with Franklin’s remarks (item 21), Franklin’s letters to Priestley of May 16 (appendix), July 7 (appendix), and October 3, 1775 (item 30), Franklin’s letter of November 28, 1768, to an unnamed correspondent (appendix), and the rules for the Junto (appendix). In addition, Vaughan may have had access to autograph versions of certain pieces for which nearly identical contemporary copies or incomplete autographs are the only versions surviving today. These include: Lord Howe’s letter of June 20, 1776 (item 31), Franklin’s letter to Hartley of October 3, 1775 (appendix), “Experiments, &c. on the utility of long pointed rods” (item 39), and Franklin’s remarks on Pownall’s State of the Constitution of the Colonies (appendix). Finally, Vaughan was the first to publish an uncensored version of Wedderburn’s scathing remarks at the Cockpit, in a footnote spanning pages 340–2.

We reproduce below Vaughan’s preface and list the table of contents, adding to it the titles of the “additional Papers proper for insertion in the foregoing work” which comprised the appendix. Following each item, we indicate in square brackets its location in our edition.
 

  [December 7, 1779]
PREFACE By the EDITOR.

The writings of Dr. Franklin need no other preface than his character and life.— A few words therefore will explain all that is necessary concerning this collection.
To secure the reader from the apprehension of omissions and interpolations, the place whence each piece is taken, is generally expressed; or, if the notes are silent on this head, an original copy is to be understood, to which the editor still retains access.— It was chiefly for these purposes of authentication, that notes were originally provided: But as it was considered that this work might be read not only by Englishmen and Americans, but by foreigners and posterity; other notes of explanation and anecdote were occasionally added, which will be set aside by other editors, in proportion as they are judged superfluous or improper.— In the miscellaneous part of the collection however, these humbler bounds have been considerably exceeded; the temptation for which, will appear in the places in question. The notes in particular, following the “Conjectures on the Aurora Borealis,” were drawn up in consequence of attacks this paper had suffered among the editor’s private friends. How far his zeal will justify their insertion here, is left to a candid public. But the conjectures of great men speak a strong language. “The matter in question,” they say “contradicts nothing within their own knowledge, and they risque a portion of their reputation upon its truth:” Proofs sufficient to satisfy their candor and caution, they acknowledge to be wanting; But such hints surely deserve study and respect.— Considerable liberties have been taken with the pointing, italics, &c. in these papers; for most of the copies being found imperfect or unsystematic in these particulars, some degree of uniformity was judged allowable, if attended with proper advertisement and apology. The editor may not perhaps at all times have succeeded in his own intentions; but he conceives that the public will take more exception at his interference, than Dr. Franklin.
The times appear not ripe enough for the editor to give expression to the affection, gratitude, and veneration, he bears to a writer he has so intimately studied: Nor is it wanting to the author; as history lies in wait for him, and the judgement of mankind balances already in his favor. The editor wishes only that other readers may reap that improvement from his productions, which he conceives they have rendered to himself.— Yet perhaps he may be excused for stating one opinion: He conceives that no man ever made larger or bolder guesses than Dr. Franklin from like materials in politics and philosophy, which, after the scrutiny of events and of fact, have been more completely verified. Can Englishmen read these things, and not sigh at recollecting that the country which could produce their author, was once without controversy their own!— Yet he who praises Dr. Franklin for mere ability, praises him for that quality of his mind, which stands lowest in his own esteem. Reader, whoever you are, and how much soever you think you hate him, know that this great man loves you enough to wish to do you good:
His country’s friend, but more of human kind.


  THE TABLE OF CONTENTS.
1st DIVISION; containing papers on subjects of General Politics, marked [G.P.] on the top of each leaf.
1. Observations on the increase of mankind, peopling of countries, &c. p. 1 [IV, 225–34].
2. Remarks on ditto, (particularly respecting the effects which manners have on population,) by R. J. Esq; p. 12 [VI, 75–82].
3. Plan by Messrs. Franklin and Dalrymple for benefiting distant unprovided countries* p. 37 [XVIII, 214–17].
4. Precaution in China against Famine p. 42 [XX, 442–5].

5. Positions to be examined (concerning National Wealth.) p. 44 [XVI, 107–9].
6. Political Fragments (on the subjects of industry, embargoes on corn, poor, effect of dear provisions on manufactures, open trade, &c. and paper-credit.) p. 48 [XXI, 169–77].
7. On the price of corn, and management of the Poor. p. 57 [XIII, 510–16].
8. On Smuggling and its various species. p. 64 [XIV, 315–19].
9. The Way to Wealth*. p. 24 [VII, 326–50].
10. Parable against Persecution. p. 72 [VI, 114–24].
11. A letter concerning Dissenters and Persecution; particularly in America. p. 74 [XIX, 163–8].
IInd DIVISION; containing papers upon American subjects before the present Troubles, marked [A. B. T.]
12. Albany Papers. p. 85 [V, 397–416].
1. Reasons and motives for the plan of union for the colonies in 1754. p. 86
2. Reasons against partial unions. p. 89
3. Plan of union, proposed by Dr. Franklin, and unanimously agreed to by the American commissioners at Albany. p. 91 Albany Papers continued. p. 120
13. Two Letters to Governor Shirley concerning Taxation and Representation. p. 120 [V, 441–7].
14. A third Letter to the same concerning an union with Great Britain. p. 129 [V, 449–51].
15. Plan for two Western Colonies in America. p. 133 [V, 456–63].
16. Remarks on a plan for regulating Indian affairs in 1762*. p. 222 [XIII, 433–41].

17. Canada Pamphlet; or the Interest of Great Britain considered with regard to her colonies, and the acquisitions of Canada and Guadaloupe; p. 144 [IX, 47–98].
The Introduction; and the following topics; p. 144
1. Of Securities for being at peace; p. 148
2. Canada a security; but forts none; p. 155
3. War in America not for Colonies alone; p. 162
4. The Colonies useful to G. Britain; p. 171
5. The Colonies not dangerous to Great Britain; p. 191
6. The French dangerous in Canada; p. 195
7. Canada easily peopled; p. 200
8. Merits of Guadaloupe overvalued, &c. p. 201
18. Remarks and Facts relative to the American paper money in 1764*. p. 206 [XIV, 76–87].
IIId DIVISION; containing papers upon American subjects during the Troubles, marked [A. D. T.]
19. Causes of the American Discontents before 1768. p. 231 [XV, 3–13].
20. Letter concerning the Gratitude of America, and the effects of an union with Great Britain; and concerning the repeal or suspension of the Stamp-Act. p. 246 [XIII, 23–6].
21. Letter from Governor Pownal concerning an equal communication of rights, privileges, &c. between Great Britain and America; p. 252.
—With Dr. Franklin’s Remarks. p. 254.
22. Examination of Dr. Franklin before the English House of Commons, relative to the Repeal of the Stamp-Act. p. 255 [XIII, 124–59].
23. Queries from Mr. Strahan; relative to certain acts of parliament excepted against by America, and the way of composing the dispute; p. 302 [XVI, 233–5].
—With Dr. Franklin’s answers. p. 305 [XVI, 243–9].
24. A Prussian Edict assuming claims over Britain. p. 315 [XX, 413–18].

25. Preface to the votes and proceedings in the town of Boston (on the subject of the Tea-Act, &c.) p. 323 [XX, 82–7].
26. Proceedings and Examination, in the case of Dr. Franklin before the Privy Council; relative to the dismission of Governor Hutchinson, &c. p. 329 [XX, 372–3; XXI, 19–23].
27. Account of G. Hutchinson’s Letters, &c. p. 339 [XX, 513–16].
28. Rules for reducing a Great Empire to a small one. p. 343 [XX, 389–99].
29. Intended Vindication and Offer from Congress to Parliament, in 1775. p. 357 [XXII, 112–20].
30. Letter from Dr. Franklin to a friend in England, summing up the events of the first campaign of the American war. p. 365 [XXII, 217–18].
31. Letter from Lord Howe to Dr. Franklin, concerning the first commission for composing the American Troubles; p. 367 [XXII, 483–4].—With Dr. Franklin’s Answer. p. 370 [XXII, 518–21].
32. Comparison of Great Britain and America as to Credit. p. 376 [XXIV, 508–14].
IVth DIVISION; containing papers on subjects of Provincial Politics, marked [P. P.]
  33. Report of the Committee of Aggrievances of the Assembly in Pennsylvania, in 1757. p. 387 [VII, 136–42].
34. Letter on a proposed Militia Bill in Pensylvania. p. 396 [XI, 360–5].
35. Reply to a Protest against the appointment of Dr. Franklin as Agent to Pensylvania. p. 403 [XI, 429–41].
36. Preface to a Speech of Mr. Galloway concerning the change of the Proprietary into a Royal government, in Pensylvania. p. 419 [XI, 267–308].
  Vth DIVISION; containing papers on Miscellaneous and Philosophical Subjects, marked [M. P.]
  37. A Reformed Mode of Spelling, with some of its uses, &c. p. 467 [XV, 175–8; 215–20].

38. On the Vis Inertiæ of Matter, in a Letter to Mr. Baxter. p. 479 [III, 84–9].
39. Experiments, &c. on the utility of long pointed rods, for securing buildings from damage by strokes of lightning. p. 487 [XIX, 244–55].
40. Conjectures concerning the Aurora Borealis. p. 504 [XXVIII, 190–5].
41. Dr. Franklin’s Epitaph on himself. p. 531 [I, 109–111].
  [The pieces included in the Appendix are as follows:]
  Rules for a Club formerly established in Philadelphia [I, 255–9].
State of the Constitution of the Colonies, by Governor Pownall; with Remarks by Dr. Franklin [XVI, 298–304].
Letter to an unnamed recipient, November 28, 1768 [XV, 272–3].
Letter to [Joseph Priestley], May 16, 1775 [XXII, 44].
Letter to [Joseph Priestley], July 7, 1775 [XXII, 91].
Letter to [David Hartley], October 3, 1775 [XXII, 216–17].

